



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Espinoza-Ortega, 2019 ONCA 545

DATE: 20190628

DOCKET: C64371

Feldman, Roberts and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ismael Espinoza-Ortega

Appellant

Renée Gregor, for the appellant

Andrew Hotke, for the respondent

Heard: November 9, 2018

On appeal from the conviction entered by Justice Thomas
    P. Cleary of the Ontario Court of Justice on June 9, 2017, and from the sentence
    imposed on August 4, 2017.

Feldman J.A.:

OVERVIEW

[1]

The appellant pleaded guilty to one count of impaired driving causing
    bodily harm, one count of refusing to provide a breath sample from an accident
    that caused bodily harm, and one count of failing to stop at the scene of an
    accident knowing that bodily harm was caused.

[2]

Following the guilty plea, counsel for the Crown and for the defence
    presented a joint submission for sentence of 45 days (later amended to 40 days,
    the equivalent of time served before bail was granted counted as 1.5:1), three
    years probation, and a two-year driving prohibition.

[3]

Before considering the joint submission, the trial judge asked the Crown
    if there was a victim impact statement. The Crown advised the court that there
    was not, and agreed to contact the victim and give him the opportunity to
    present a statement to the court. On the return date, the victim delivered his
    statement in open court, outlining in detail his injuries and the significant
    effect that the collision had on his life.

[4]

After hearing the victim, the trial judge indicated that he was
    rejecting the joint submission on the basis that the agreed sentence was
    contrary to the public interest, and asked counsel to present their submissions
    on sentence. When counsel returned later that day, Crown counsel advised that
    the Crown could not support the joint submission or take the position that it
    was not contrary to the public interest. The appellant then moved, with the
    concurrence of the Crown, to withdraw the guilty plea, but the trial judge
    refused to allow the appellant to do so. The trial judge adjourned for
    sentencing submissions. Following those submissions, he imposed a sentence of
    12 months and one day in custody, plus one year of probation and a two-year
    driving prohibition.

[5]

The appellant appeals from conviction and sentence. He raises one ground
    of appeal on the conviction appeal: the trial judge erred in refusing to strike
    the appellants guilty plea. On the sentence appeal, the appellant submits
    that: (1) the trial judge erred by failing to consider relevant factors, which
    led him to fail to grant appropriate credit for the time the appellant spent on
    house arrest, and (2) the sentence imposed was harsh and excessive.

[6]

I would allow the appeal from conviction. In the circumstances of this
    case, the trial judge erred by refusing to strike the appellants guilty plea,
    which was not a fully informed plea: when the appellant pleaded guilty, he did
    not know the consequences of his plea because he did not know that the Crown
    would withdraw its support of the joint submission after the plea was entered
    and take the position that the agreed sentence was not in the public interest.
    In my view, in the circumstances of this case, allowing the guilty plea to
    stand would constitute a miscarriage of justice.

FACTS AND PROCEDURAL HISTORY

The Collision

[7]

On February 26, 2017, the appellant was arrested at the scene of a
    collision. He had been driving at 3 a.m. eastbound on Eglinton Avenue in the
    east end of Toronto. After failing to stop at three red lights, he collided
    with the rear end of the victims car, causing it to leave the roadway and hit
    a pole. There was significant damage to the victims car, and the victim, who
    was the driver, sustained life-threatening injuries.

[8]

Initially the appellant tried to leave the scene of the collision but
    witnesses at the scene prevented him from doing so. When the police arrived,
    the appellant was exhibiting signs of impairment. He complied with the
    attending officers initial demand for a breath sample, which registered 158 mg
    of alcohol per 100 mL of blood  well over the legal limit. He refused to
    provide a second sample.

[9]

The appellant was arrested and charged with one count each of: impaired
    driving causing bodily harm, refusing to provide a breath sample from an
    accident that caused bodily harm, dangerous operation of a motor vehicle,
    failure to stop at the scene of an accident knowing that bodily harm was
    caused, and criminal negligence causing bodily harm. He was released on strict
    house arrest bail after spending 27 days in custody. He then spent 134 days on
    house arrest bail, until sentencing on August 4, 2017.

The Proceedings in the Ontario Court of Justice

[10]

On
    May 29, 2017, at a Crown pre-trial, counsel for the Crown and trial counsel for
    the appellant entered into plea negotiations. They agreed on a joint position
    on sentence of 45 days in custody (which was later revised to 40 days, the
    equivalent of time served at a rate of 1.5:1 credit), three years probation,
    and a two-year driving prohibition.

[11]

Prior
    to this date, the appellants counsel had received disclosure from the Crown.
    The Crowns disclosure included a copy of an audio-recorded police interview
    given by the victim of the collision on March 15, 2017, after he was released
    from hospital, in which he described his injuries and the medical procedures
    that he had undergone while he was in the hospital. The police officer characterized
    the victims injuries as life-threatening, but stated that the victim was
    recovering. It was agreed as a fact for the purposes of the appeal that on May
    29, Crown counsel took the position that if the Crown received more information
    about the victims injuries, the offer to take a joint position may be off the
    table.

[12]

In
    a meeting before court on June 9, 2017, Crown counsel confirmed the joint
    position. The appellant proceeded to plead guilty to one count of impaired
    driving causing bodily harm, one count of refusing to provide a breath sample,
    and one count of failing to stop at the scene of an accident knowing that
    bodily harm was caused. Counsel for the appellant indicated for the record that
    she had completed a pre-plea inquiry with the appellant. She stated that the
    appellant understood that he had the right to a trial, that pleading guilty
    would require admitting the essential elements of the offence, and that,
    although there was a joint position on sentence, sentencing was ultimately up
    to the trial judge.

[13]

Counsel
    for the Crown read in an agreed statement of facts, which included the fact
    that the victim had suffered life-threatening injuries and was recovering.
    Counsel for the appellant confirmed that the facts read in by the Crown were
    correct.

[14]

The
    trial judge entered a finding of guilt. Then, citing s. 722(2) of the
Criminal
    Code
, R.S.C. 1985, c. C-46, the trial judge asked the Crown whether he had
    taken steps to obtain a victim impact statement from the victim of the
    collision. When the Crown said no, the trial judge adjourned the proceedings to
    allow the Crown to speak to the victim and advise him that he could provide a
    victim impact statement to the court. It is important to note here that the
    Crown who attended at the plea hearing was not the one who had agreed to the
    joint position, apparently because that Crown was in another courtroom on
    another matter at the time.

[15]

On
    July 4, 2017, the victim attended court and, in accordance with s. 722(5) of
    the
Criminal Code
, was given the opportunity to read his victim impact
    statement. It took approximately 15 minutes. His statement detailed the extent
    of his injuries, including the continuing impact of the collision on his
    physical and mental health.

[16]

After
    the victim gave his statement, the trial judge asked if the Crown had received
    any further input from the Crown who made the plea deal with the appellant. The
    Crown answered that he had no further input from that Crown, but referred to
    the fact that the judge may want to take into account the detailed information
    from the victim, and noted that it illustrates the tragic consequences of
    driving in these circumstances.

[17]

The
    trial judge then informed counsel that he would not be acceding to the joint
    submission. He first recited the history of the proceeding before him including
    the guilty plea, the facts read in including that the victim had suffered
    life-threatening injuries, that he then asked for a victim impact statement,
    and that the victim had just now read his detailed statement to the court.
    After stating the correct test for rejecting a joint submission, the trial
    judge stated that he was not going to accept it:

[W]hen theres a joint submission, the court should only vary
    from it if the joint submission would be contrary to the public interest, which
    is a rather high level. Most joint submissions are, so to speak, gone along
    with regardless of whether the judge feels its a little too low or a little
    too high or not what he or she would have done. Im satisfied here based on the
    earlier facts I referred to and Mr. Winters detailed account of the impact
    upon him, that this joint submission is not one Im going to be endorsing.

[18]

The
    trial judge then told counsel that they could make sentence submissions later
    that day on the basis that the joint position would not be accepted. When they
    resumed after lunch, the Crown advised the court that he had been able to speak
    to both the Crown who made the plea agreement as well as with a senior Crown
    Attorney who had carriage of the appellants prosecution. Having done so, he
    advised the court of the following:

·

The Crown was not in a position to advise the court that the
    joint submission was not contrary to the public interest.

·

The Crown had made an error by agreeing to the joint position
    without having disclosure of the impact of the crime on the victim.

·

The Crown took responsibility for that error.

·

The Crown suggested that, had the Crown who negotiated the plea
    bargain been fully apprised of the extent of the victims injuries and the
    impact on his life, he would presumably never have agreed to the sentence of 45
    days incarceration.

·

Further, the Crown suggested that if the appellant did not have
    complete disclosure, fairness would dictate that he be given the opportunity to
    withdraw his guilty plea.

·

Referring to the decision of the Supreme Court of Canada in
R.
    v. Anthony-Cook
, 2016 SCC 43, [2016] 2 S.C.R. 204, at para. 58, the Crown
    noted that where a trial judge is not satisfied with a joint position, counsel
    should be given an opportunity to make submissions to alleviate those concerns.

·

Again referring to the instructions by the Supreme Court in
Anthony-Cook
,
    at para. 59, the Crown stated that he did not believe the judges concerns
    about the joint submission were going to be alleviated. In such cases,
Anthony-Cook
states that the judge may allow the accused to apply to withdraw his plea:
    para. 59.

·

The Crown then analogized what occurred in the appellants case
    to the example given by Moldaver J. in
Anthony-Cook
for when it may be
    appropriate to allow the withdrawal of a guilty plea. Moldaver J. in that case
    gave as an example where counsel have made a fundamental error about the
    legality of the joint submission: para. 59. The Crown stated that while the
    proposed sentence was not illegal, it was arrived at based on an error in
    judgment and premature negotiation in the absence of critical information that
    would otherwise have an enormous impact on what the appropriate disposition
    would be.

·

It was the Crowns submission that if the appellant wished to
    withdraw his guilty plea and reset the clock, as it were, that he be permitted
    to do so.

[19]

After
    the Crowns submissions, counsel for the appellant brought an application to
    strike the plea. Counsel agreed with the Crown that the victim impact statement
    contained significant additional information about the victims injuries, and
    that trial fairness required that the appellant be allowed to withdraw his plea
    in order to re-discuss the case with the Crown attorneys and to have a new
    position taken in light of the new information that was provided with respect
    to the injuries.

[20]

The
    trial judge then delivered his ruling rejecting the appellants application to
    strike his guilty plea. He began by outlining what had occurred up to that
    point. He recounted the guilty plea and the facts that were read in, including
    that the victim had suffered life-threatening injuries, and that he had told
    the parties that he would not decide on the joint submission until the victim
    had been given the opportunity to give a victim impact statement, pursuant to
    s. 722(2) of the
Criminal Code
. He then gave the following account of
    what the victim told the court:

Without giving all the details, in essence the life-threatening
    injuries were described as 13 days in intensive care, spleen was removed, two
    collapsed lungs, a very large tear in his diaphragm which caused significant
    rearrangement, as he put it, of his internal organs and they had to be put
    back, a large loss of blood, internal bleeding, various medical procedures such
    as chest tubes, six weeks wearing a neck support, the loss of 30 pounds,
    difficulty sleeping, that he was in physiotherapy, hes had 25 appointments
    with three per week still ongoing, estimated at least six months more of
    physiotherapy.

[21]

After
    continuing the narrative of what had occurred, the trial judge held that it
    would be inappropriate to allow the withdrawal of the guilty plea only because
    some of the details of life-threatening injuries are simply revealed in a
    victim impact statement, which has a defined use on sentencing in the
Criminal
    Code
and does not form part of the facts on the plea. He pointed out that the
    only example the Supreme Court gave in
Anthony-Cook
for when a
    withdrawal would be appropriate was where the joint submission was for an
    illegal sentence, and that this joint submission was not illegal. He concluded
    that allowing a withdrawal of the plea in this case would not comply with
Anthony-Cook
.

[22]

On
    August 4, 2017, counsel returned to make submissions on sentence. Crown counsel
    was not the Crown who was present during the plea, nor the Crown who had agreed
    to the joint submission, but the senior Crown Counsel who originally had
    carriage of the appellants prosecution. He advised the court that as a Crown
    officer, he could not seek a sentence that was higher than the joint position,
    but he would be making submissions and bringing forward case law to assist the
    court. While his submissions included some points favourable to the appellant,
    the case law cited included a number of cases where the charge was impaired
    driving causing death, and where very significant sentences had been imposed.

ANALYSIS

[23]

The
    appellant submits that the trial judge erred in law by denying his request to
    withdraw his guilty plea when it was clear that the plea was uninformed.

[24]

To
    analyze this alleged error, it is necessary to address the intersection of two
    legal issues: (1) the proper approach for trial judges to take when they are
    not prepared to sentence in accordance with a joint submission, and (2) the law
    governing when an accused may be permitted to withdraw a guilty plea. Each of
    these issues has been recently addressed by the Supreme Court of Canada  one
    in
Anthony-Cook
, and the other in

R. v. Wong
, 2018 SCC
    25, [2018] 1 S.C.R. 696.

The Applicable Legal Principles

[25]

The
Anthony-Cook
case addresses the importance of resolution discussions,
    including joint submissions on sentence, to the administration of justice. In
    that context, the Supreme Court of Canada gave directions on when and how a
    trial judge may depart from a joint submission.

[26]

In
Anthony-Cook
, the trial judge refused to accept a joint submission for
    manslaughter of 18 months in addition to one year of pre-trial custody. The
    trial judge considered the sentence unfit because there was a six-month error
    in the credit for pre-trial custody in the appellants favour, and he believed
    a period of probation was necessary. In spite of the trial judges concerns,
    Crown counsel maintained his position on the joint submission. Before imposing
    sentence, the trial judge invited the accused to withdraw his guilty plea but
    he declined to do so.

[27]

While
    the Court of Appeal for British Columbia dismissed the appeal, finding the
    sentence of two years less a day (after credit for pre-trial custody) plus
    three years probation to be fit, the Supreme Court of Canada set the sentence aside,
    and imposed the sentence that was originally proposed in the joint submission of
    18 months further incarceration. The Supreme Court considered the various
    tests that courts have applied for rejecting a joint submission and concluded
    that while joint submissions are not sacrosanct, a trial judge may not reject a
    joint position on the basis that the judge considers it to be unfit or even demonstrably
    unfit. The test is a more stringent one: to be rejected, the proposed sentence
    must be contrary to the public interest or bring the administration of justice
    into disrepute. Moldaver J., writing for the court, stated at para. 31:

It is more stringent than the other tests proposed and it best
    reflects the many benefits that joint submissions bring to the criminal justice
    system and the corresponding need for a high degree of certainty in them.
    Moreover, it is distinct from the fitness tests used by trial judges and
    appellate courts in conventional sentencing hearings and, in that sense, helps
    to keep trial judges focused on the unique considerations that apply when
    assessing the acceptability of a joint submission.

[28]

He
    made clear that the threshold is a high one and for good reason, stating, at
    paras. 33-34:

In [
R. v. Druken
, 2006 NLCA 67, 261 Nfld. &
    P.E.I.R. 271], at para. 29, the court held that a joint submission will bring
    the administration of justice into disrepute or be contrary to the public
    interest if, despite the public interest considerations that support imposing
    it, it is so markedly out of line with the expectations of reasonable persons
    aware of the circumstances of the case that they would view it as a break down
    in the proper functioning of the criminal justice system. And, as stated by
    the same court in
R. v. B.O.2
, 2010 NLCA 19, at para. 56, when
    assessing a joint submission, trial judges should avoid rendering a decision
    that causes an informed and reasonable public to lose confidence in the
    institution of the courts.

In my view, these powerful statements capture the essence of
    the public interest test developed by the Martin Committee. They emphasize that
    a joint submission should not be rejected lightly, a conclusion with which I
    agree. Rejection denotes a submission so unhinged from the circumstances of the
    offence and the offender that its acceptance would lead reasonable and informed
    persons, aware of all the relevant circumstances, including the importance of
    promoting certainty in resolution discussions, to believe that the proper
    functioning of the justice system had broken down. This is an undeniably high
    threshold  and for good reason, as I shall explain.

In explaining why a stringent test is warranted,
    Moldaver J. outlined the benefits of a guilty plea for the accused and for the
    Crown, for witnesses, for counsel, and for the administration of justice
    generally: paras. 35-36.

[29]

He
    emphasized in his reasons that the most important factor for the acceptance of
    an agreed sentence on a guilty plea for both the accused and for the Crown is
    certainty. For the accused it is the
quid pro quo
for giving up the
    right to a trial  the accused has some assurance that he will receive a
    somewhat reduced sentence, he has the opportunity to show and express remorse,
    and he is spared the cost and stress of a trial. For the Crown, any flaws in
    the case are overcome, witnesses are spared the ordeal of a trial, and the
    accused might supply useful information that would not be otherwise obtainable
    by the Crown.

[30]

However,
    for the benefits of joint submissions to be achieved, the parties must have a
    high degree of confidence that they will be accepted:
Anthony-Cook
,
    at para. 41. Consequently, it is important that trial judges exercise restraint
    and only reject a joint submission where the proposed sentence would be viewed
    by reasonable and informed persons as a breakdown in the proper functioning of
    the justice system:
Anthony-Cook
, at para. 42. To assist trial
    judges, Moldaver J. set out a list of six steps to help structure their
    approach in cases where they are troubled by a joint submission:

1.

The trial judge should consider the joint submission on an as-is basis
    and, subject to the failure to include a mandatory order, assume that other
    provisions have been considered but rejected: para. 51.

2.

The public interest test should be applied whether the judge is considering
    jumping or undercutting the proposed sentence: para. 52.

3.

Where the joint submission is contentious, the trial judge will want to
    know the circumstances that led to it in order to properly assess the public
    interest in not accepting it. Counsel should be prepared to inform the
    sentencing judge of all the relevant circumstances and explain why the joint
    submission is not contrary to the public interest in light of those
    circumstances: paras. 53-57.

4.

Where the judge is still concerned, counsel should be given an
    opportunity to make further submissions, including the possibility of allowing
    the accused to withdraw the plea: para. 58.

5.

If the trial judges concerns are still not alleviated, the judge may
    allow the accused to apply to withdraw the plea. At this point in his reasons,
    Moldaver J. stated that he was not going to settle in this case the
    circumstances when a plea may be withdrawn, but gave as an example, where
    counsel have made a fundamental error about the legality of the proposed joint
    submission: para. 59.

6.

Where the trial judge remains unsatisfied, clear and cogent reasons for
    rejecting the joint submission must be given: para. 60.

[31]

In
    this case, the trial judge referred to
Anthony-Cook
in his reasons.
    Before discussing whether he properly applied the instructions set out in that
    case, I will first discuss
Wong
, where the Supreme Court prescribed
    how courts should approach the application to withdraw a guilty plea.

[32]

In
Wong
, the accused was a permanent resident of Canada who pled guilty
    to one count of trafficking in cocaine. There was no joint submission as to
    sentence. The sentence imposed was nine months, which had immigration
    consequences for the accused that he was not aware of at the time of the plea.
    He sought to withdraw the plea on appeal.

[33]

A
    guilty plea must always meet the three requirements of being voluntary,
    unequivocal and informed:
Wong
, at para. 3;
R. v. T. (R.)

(1992),
    10 O.R. (3d) 514 (C.A.), at p. 519. One of the components of an informed plea
    is that the accused is aware of both the criminal consequences and the legally
    relevant collateral consequences of the plea:
Wong
, at paras. 3-4;
R.
    v. Girn
, 2019 ONCA 202, at paras. 51-52. Because Mr. Wong was not aware of
    the immigration consequences that flowed from a nine-month sentence, the
    majority of the Supreme Court held that his plea was uninformed.

[34]

In
    coming to this conclusion, the majority set out a two-step test to apply when
    considering an application to withdraw a guilty plea on the basis that it was uninformed:
Wong
, at para. 33. While
Wong
involved the withdrawal of a
    guilty plea on appeal, the two-step test would also apply at first instance if
    the accused became aware at that time of consequences that he did not know when
    he entered the plea.

[35]

To
    be allowed to withdraw a guilty plea on the basis that it was uninformed, the
    accused must show: (1) that he was misinformed about or unaware of information
    that he needed to have in order to give an informed plea, and (2) that he
    suffered prejudice amounting to a miscarriage of justice: see
Wong
, at
    paras. 5, 33-35;
Girn
, at para. 65. Prejudice under the second branch
    is to be assessed subjectively:
Wong
, at para. 6.

[36]

To
    demonstrate subjective prejudice on appeal, the appellant must file an
    affidavit establishing a reasonable possibility that he or she would have
    either (1) pleaded differently, or (2) pleaded guilty, but with different
    conditions:
Wong
,

para. 19; see also
Girn
, at paras.
    66-69. Such conditions could include accepting a reduced charge to a lesser
    included offence, a withdrawal of other charges, a promise from the Crown not
    to proceed on other charges, or a joint submission on sentencing:
Wong
,
    at para. 21.

The Application of the Principles to the Facts

[37]

The
    trial judge rightly inquired about a victim impact statement in accordance with
    s. 722(2) of the
Criminal Code
and delayed sentencing to allow the
    Crown to give the victim the opportunity to present his statement. It was
    following the statement, which provided further details of the injuries and
    effect of those injuries on the victim, that the trial judge determined to
    reject the joint submission. Referring to
Anthony-Cook
, the trial
    judge found that the sentence was not in accordance with the public interest.

[38]

The
    trial judge then asked both sides for further submissions. Crown counsel
    advised that the defence would be asking to withdraw the plea, and that the
    Crown joined in that submission based on two positions: (1) the appellant was
    not able to make an informed decision on the plea because he did not have all
    the details of the injuries to the victim; and (2) analogizing to the example
    given by Moldaver J. in
Anthony-Cook
, although the proposed sentence
    was not an illegal one, it was arrived at without full information and was
    based on an error in judgment.

[39]

However,
    the trial judge rejected both bases. He found that the plea was not uninformed.
    He also found that because the agreed sentence was not an illegal one, it was
    not the type of circumstance contemplated by the court in
Anthony-Cook
,
    where a sentencing judge should allow the plea to be withdrawn following a
    joint submission. In my view, he erred in both respects.

[40]

In
    the appellants submission before the trial judge and on appeal, the new
    information rendered his plea uninformed. The appellant submits that the trial
    judge erred by failing to strike the appellants plea as uninformed in the face
    of his and the trial Crowns position that the plea should be struck.

[41]

Contrary
    to the Crowns position before the trial judge, the Crown on appeal takes the
    position that the appellants plea was not uninformed because he had sufficient
    details of the victims injuries at the time of his election.

[42]

I
    would not decide this issue based on the extent of the appellants knowledge of
    the victims injuries. Rather, I would analyze the position on a different
    basis. The appellant did not know the legal consequences of his plea because he
    did not know that the Crown would take the position before the trial judge that,
    while he could not vary from the joint position, he could not make submissions
    that the joint position would not be contrary to the public interest. The
    appellant pled guilty on the understanding that the Crown would actively
    support the joint position arrived upon and that it was highly likely that he
    would receive the sentence agreed to because it would be presented and
    supported by both sides as a proper and appropriate sentence.

[43]

However,
    in the end, that did not happen. In my view, it is clear that the plea was an
    uninformed one as to the legal consequences that would flow, in particular the
    sentence that would be imposed.

[44]

The
    trial judge also erred by rejecting the application to withdraw the plea, based
    on a misunderstanding of
Anthony-Cook
. First, in
Anthony-Cook
,
    Moldaver J. stated that he was not going to discuss all the circumstances where
    a plea should be allowed to be withdrawn following rejection of a joint
    submission. He used the illegal sentence only as an example of such a circumstance.

[45]

Second,
    I agree with the analysis presented by Crown counsel before the trial judge. In
    this case, both counsel agreed to a sentence that was not illegal, but which
    Crown counsel later determined could not be supported as in the public interest
    and not contrary to the administration of justice. Crown counsel was
    accordingly not able to support the joint submission before the trial judge by
    explaining why the joint submission was not contrary to the public interest, as
    required in
Anthony-Cook
: see paras. 54-57. The joint position was a
    mistake on the part of both counsel, but especially the Crown, who later
    acknowledged that the sentence was agreed to by mistake and through an error in
    judgment, similar to agreeing to an illegal sentence.

[46]

It
    is clear from
Anthony-Cook
that circumstances where a joint position
    is going to be properly found to be contrary to the public interest are
    intended to be rare. It will be even more rare for Crown counsel to agree to
    such a sentence, then acknowledge that the agreement was made in error because
    the sentence could not be said to be consistent with the public interest.
    Therefore, such a circumstance, as the trial Crown submitted in this case, is
    the type of circumstance where an application to withdraw the plea should be
    allowed, subject to the prejudice criterion.

[47]

The
    second prong of the test on an application to withdraw a guilty plea on the
    basis that it was uninformed is the subjective prejudice component. The accused
    must show that he suffered prejudice because there is a reasonable possibility
    he would have elected to go to trial, or to plead guilty but with different
    conditions:
Girn
, at paras. 66-69. Where the validity of the plea is
    first raised as an issue on appeal, the appellant establishes prejudice by
    filing an affidavit: see
Wong
, at para. 19. While such an affidavit
    was filed in this appeal, it is not necessary to refer to it since we have the
    record of the appellants position on the issue before the trial judge,
    together with the trial Crowns concurrence.

[48]

In
    this case, the appellants counsel submitted to the trial judge that the
    purpose of withdrawing the guilty plea was to re-discuss the case with the
    Crown attorneys and to have a new position taken in light of the new information
    that was provided with respect to the injuries.

[49]

The
    record establishes that the appellant would not have pled guilty when he did,
    but would instead have continued negotiations with the Crown to try to reach an
    acceptable joint position. Crown counsel joined in the appellants application,
    effectively agreeing that there was subjective prejudice.

[50]

This
    was not a case of judge-shopping, which was what the trial judge said is
    typically the concern when an accused seeks to withdraw his plea after a trial
    judge indicates he will be rejecting the joint position. Counsel were not going
    to present the same submission to another judge. The intention was to have
    further resolution discussions with a view to reaching an agreement on a
    sentence that took into account the new information from the victim.

CONCLUSION

[51]

The
    trial judge erred in law by failing to allow the appellants application to
    withdraw his guilty plea. I would therefore allow the appeal, set aside the
    conviction and sentence, and order a new trial.

Released: K.F. June 28, 2019

K. Feldman J.A.

I agree. L.B. Roberts J.A.

I agree. Fairburn J.A.


